Citation Nr: 1625287	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for herpes simplex. 

4.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1987 to April 1990.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from July 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Louisville, Kentucky, and Columbia, South Carolina, respectively.  

The July 2011 rating decision declined to reopen the previously denied claim of entitlement to service connection for herpes simplex.  The October 2011 rating decision declined to reopen the previously denied claim of entitlement to service connection for a bilateral foot disability.

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The issues of service connection for herpes simplex and a bilateral foot disability addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied entitlement to service connection for a bilateral foot disability in an August 2008 rating decision.  The Veteran did not appeal that decision, or submit new and material evidence within one year.
 
2. Evidence received after the August 2008 final decision with respect to the issue of entitlement to service connection for a bilateral foot disability includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

3. The RO denied entitlement to service connection for herpes simplex in a March 2008 rating decision.  The Veteran did not appeal that decision, or submit new and material evidence within one year.
 
4. Evidence received after the March 2008 final decision with respect to the issue of entitlement to service connection for herpes simplex includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2.  New and material evidence has been received to reopen the claim for service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The March 2008 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
4.  New and material evidence has been received to reopen the claim for service connection for herpes simplex.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Regulations provide that "new" evidence is existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).



Bilateral Foot Disability

The Veteran's service connection claim for a bilateral foot disability was originally denied in a March 2008 rating decision as there was no evidence of an in-service foot injury.  The Veteran submitted a May 2008 request for reconsideration which resulted in the August 2008 rating decision.  In this rating decision, the RO denied the Veteran's service connection claim for a bilateral foot disability based on a finding that there was no evidence of a nexus between the Veteran's diagnosed pes planus and gout and his military service.  The Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the bilateral foot claim is competent evidence of a link between the Veteran's current bilateral foot disability and his active duty service.  

The Veteran has submitted a March 2016 private medical opinion which opines that there is a link between the Veteran's currently diagnosed pes planus and his military service.  The credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.  As a result, the Board finds that there is now evidence that tends to establish a link between the Veteran's bilateral foot disability and his military service.  Thus, new and material evidence has been submitted with respect to the Veteran's service connection claims for a bilateral foot disability.  The claim is reopened.  However, the Board explains below that additional evidence is required prior to assessing the merits of the claims.

Herpes Simplex

The Veteran's service connection claim for herpes simplex was originally denied in a May 1997 rating decision as there was no evidence of a chronic disability.  The Veteran's claim was again denied in a March 2008 rating decision, for failure to submit new and material evidence, as the Veteran had not demonstrated that he had a chronic disability.  The Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.

In this case, an unestablished fact necessary to substantiate the herpes simplex claim is competent evidence of a current disability or a link between a current disability and his active duty service.  

VA treatment records indicate that the Veteran is currently receiving treatment for herpes simplex virus.  As a result, the Board finds that there is now evidence that tends to establish that the Veteran has a current disability.  Thus, new and material evidence has been submitted with respect to the Veteran's service connection claim for herpes simplex virus.  The claim is reopened.  However, the Board explains below that additional evidence is required prior to assessing the merits of the claims.


ORDER

The previously denied claim of entitlement to service connection for a bilateral foot disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for herpes simplex is reopened on the basis of new and material evidence; to that extent only, the appeal is granted. 


REMAND

Bilateral Foot Condition

The Veteran's initial service connection claim was for bilateral foot pain.  The medical evidence of record shows that the Veteran has a current diagnosis of bilateral pes planus and a history of gout.  
With respect to pes planus, bilateral flat feet were noted upon entrance.  As a result, the presumption of soundness will not apply to any diagnosed flat feet, and service connection will only be warranted if the condition was aggravated by service.  With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341   (Fed. Cir. 2002).

The record contains a March 2014 VA medical opinion and May 2014 addendum opinion regarding the etiology of the Veteran's bilateral pes planus.  The Board finds both VA medical opinions to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  The examiners did not properly address the Veteran's lay statements with respect to in-service symptoms and his attempt at self-treatment for years after service.  The Veteran has asserted, to include at his February 2016 Travel Board hearing, that he largely self-treated his bilateral foot condition after service and did not report to sick call in service because he did not want to limit his promotion potential.

As a result, a new addendum opinion is necessary in order to properly address the Veteran's lay statements with respect to in-service symptoms and post-service self-treatment.  The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As such, the examiner should be careful to address any contention by the Veteran of in-service symptoms and post-service symptoms, regardless of whether medical records document treatment.

In determining that a new VA medical opinion is necessary in order to adjudicate the Veteran's claim, the Board notes the March 2016 and August 2011 private medical opinions of record.  However, the March 2016 opinion provides limited rationale, and the August 2011 opinion does not adequately address whether any increased in the severity of the Veteran's pes planus was due to the natural  progression of the condition.

In addition, the Board finds that clarification is necessary in order to address whether the Veteran has a current diagnosis of gout, or has had a diagnosis of gout at any time during the claims period (November 2007).  If so, an opinion as to the etiology of the Veteran's gout should be rendered as the symptoms may be consistent with the Veteran's original service connection claim for bilateral foot pain.

Herpes Simplex

The Board finds the June 2011 VA medical opinion regarding the etiology of the Veteran's herpes simplex virus to be inadequate.  Barr, supra; Nieves-Rodriguez, supra.  The Board finds the examiner's rationale to be limited, particularly in noting that herpes simplex was documented in service treatment records and then concluding that it was less likely a result of military service without further explanation.  As a result, a new VA medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain all outstanding VA treatment records.

2.  Return the claims file to an examiner of appropriate knowledge and expertise to render an opinion as to the etiology of the Veteran's claimed bilateral foot disability.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

Based on a review of the record, the examiner must:

(a) Provide a specific diagnosis of any bilateral foot disability.  The examiner should reconcile his/her findings with the medical evidence of record, to include previous notations of pes planus and gout.

(b) If the Veteran is diagnosed with bilateral pes planus, the examiner should provide an opinion as to whether the disability underwent an increase in severity during service.

(c) If the pes planus underwent an increase in severity during service, was such increase due to the natural progress of the disease. 

For VA purposes, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

(d) If the Veteran is diagnosed with a bilateral foot disability other than pes planus, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the bilateral foot disability originated during, or is etiologically related to, his active duty service.

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Specifically, the examiner should address the Veteran's lay statements with respect to his in-service symptoms and post-service self-treatment of pes planus.  His assertions may be found in his testimony at his February 2016 Travel Board hearing, dated 2/26/2016 in VBMS.

3.  Return the claims file to an examiner of appropriate knowledge and expertise to render an opinion with respect to the Veteran's herpes simplex.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

 Based on a review of the record, the examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's herpes simplex virus is causally or etiologically related to the Veteran's period of active service.

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


